Order filed July 28, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00500-CV
                                  ___________
                       MYRTIS ALEXANDER, Appellant
                                         V.
          COLLONADE SKILLED NURSING FACILITY, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                     Trial Court Cause No. 541012102


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter for
County Civil Court at Law No. 2 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On June 30, 2016, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal by August 29,
2016. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM